DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 3/2/2021.
Claims 1-20 have been amended.
Claims 1-20 are pending.
Response to Arguments
Upon further search and consideration, the allowable subject matter indicated in the Applicant-initiated interview held 2/25/2021 and the Office Action mailed 12/22/2020 is incorrect. A new primary reference is applied to teach the amendments filed 3/2/2021; therefore, this Office Action has been made Non-Final. 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesugi (US 2011/0246252 A1), hereinafter Uesugi.
Claim 1
Uesugi discloses the claimed non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device (i.e. vehicle charging allocation managing server 23), facilitate performance of operations (see at least ¶0062), comprising monitoring an operation of a mobile system (see at least ¶0125-0132, with respect to steps S31, S32, and S33, regarding the obtaining of battery residual amount and position information of the vehicle to calculate its travelable distance and obtaining crewmember working time for the vehicle), and determining that the operation comprises the mobile system being designated a carrier of a priority item (see at least ¶0135-0137, with respect to step S35 of Figure 16, regarding that a charging priority order is calculated based on the battery residual amount and position information of the vehicle in S31, the calculated travelable distance in S32 and the crewmember working time in step S33, described in ¶0125-0132, where a larger number of persons or a larger amount of cargos has a higher priority, discussed in ¶0136). Given that an “operation” is determined to comprise “the mobile system being designated a carrier of a priority item,” an operation may be broadly interpreted. 
Uesugi further discloses that the claimed operations comprise detecting that the mobile system requires charging of a rechargeable battery during the operation (see at least Figure 16, depicting the processing of step S35 during the setting of a vehicle charging allocation schedule). In light of the interpretation of a monitored “operation” of the vehicle discussed above, the detection of a requirement for a charge is inherently performed “during the operation,” given that the vehicle charging allocation schedule process of Figure 16 sets a charging schedule upon successfully executing steps S31-S35. 
Uesugi further discloses that the claimed operations comprise in response to the detecting, determining a location, a time, and a charging station of charging stations to charge the rechargeable battery at the location and the time based on the operation of the first mobile system being designated the carrier of the priority item, and charging information for the charging stations (see at least ¶0137-0148, with respect to steps S35 and S36 of Figure 16 and Figure 19, regarding that a reservation for a first desired charging station is set for a desired reservation date and hour for the vehicle having the highest priority in step S35, where the first desired charging station is at a position that is as near to the present position of the vehicle as possible; ¶0152-0153, with respect to step S61 of Figure 20, regarding that the charging schedules of the charging stations 15-1A to 15-1C are determined for setting the reservation in Figure 16), and assigning the charging station to the mobile system to charge for charging the rechargeable battery at the location and the time (see at least Figure 16, with respect to steps S36 and S37, regarding that the charging schedule is set for the desired reservation date and hour for a desired charging station, as described in ¶0137-0148).
Claim 3
Uesugi further discloses that the charging stations comprise a stationary charging station (see Figure 19, depicting charging stations 15-1A to 15-1C and 15-2A to 15-2C defined by their (stationary) locations), wherein the charging stations perform multi-mode charging processes with respect to the mobile system (see at least ¶0081-0082, with respect to Figure 8 depicting a single charging station 15-1A, regarding that different connectors may be used for charging connectors 30), and wherein assigning the charging station to the mobile system comprises providing a route to the location of the stationary charging station (see at least ¶0146-0148, with respect to the example provided in Figure 19, regarding the shortest route, e.g., R1 is designated as the first desired charging station).
Claim 4
Uesugi further discloses that the charging information comprises charging schedules for the charging stations (see at least ¶0152-0153, with respect to step S61 of Figure 20, regarding that the charging schedules of the charging stations 15-1A to 15-1C are determined for setting the reservation in Figure 16). The limitations of “locations of the charging stations,” “charging features of the charging stations,” and “available power for the charging stations” may also be reasonably taught by the disclosure of Uesugi. Uesugi is applied to the limitation of “charging schedules for the 
Claim 5
Uesugi further discloses that detecting that the mobile system requires charging of the rechargeable battery is based on travel factors of the mobile system, and wherein the travel factors comprise at least one of a payload of the mobile system (see at least ¶0136, regarding the load of the vehicle determines priority calculated in step S35 of Figure 16), a distance of travel of the mobile system (see at least ¶0125-0126, with respect to step S32 of Figure 16), and a travel route of the mobile system (see at least ¶0147-0148, with respect to Figure 19, depicting example travel routes that are considered to set the desired charging station). The limitations of “a battery type of the rechargeable battery” (see ¶0090), “current or predicted traffic for an area associated with the charging station and the mobile system” (see ¶0169), and “a current or predicted weather encountered by the mobile system” (see ¶0172) may also be reasonably taught by the disclosure of Uesugi. Uesugi is applied to the limitation of “a payload of the mobile system,” “a distance of travel of the mobile system,” or “a travel route of the mobile system,” given its application to the “detecting that the mobile system requires charging” in the limitations of claim 1.
Claim 6
Uesugi further discloses that the operations further comprise: causing the charging station to charge the rechargeable battery at the location and the time (see at least ¶0027, regarding the allocated charging stations perform charging on each vehicle).  
Claim 9
Uesugi further discloses that the determining the charging station is further based on at least one factor of a group of factors, and wherein the group of factors comprises respective schedules of the charging stations applicable to charging mobile systems (see at least ¶0152-0153). Uesugi may also be applied to teach the limitations of “a least cost of charging the mobile system by the charging station relative to other costs of charging the mobile system by other charging stations of the charging stations other than the charging station” (see ¶0128-0130, with respect to Figure 17), “scheduled power commitments of the charging stations” (see ¶0152-0153, with respect to step S61 of Figure 20), and “a service level agreement applicable to the mobile system” (see ¶0090).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi in view of Schaffer et al. (US 2020/0317084 A1), hereinafter Schaffer.
Claim 2
While Uesugi discloses that the charging stations perform battery recharging processes which accommodate different types of battery and battery charging methods (see ¶0090), Uesugi does not specifically disclose that the battery recharging processes comprise at least one of inductive charging, distant charging using an infrared signal, distant charging using a radio frequency signal, battery replacement during the operation, liquid metal battery refreshment, or magneto-based charging. However, modifying the capabilities of the charging stations of Uesugi to further incorporate inductive charging, distant charging using an infrared signal, distant charging using a radio frequency signal, battery replacement during the operation, liquid metal battery refreshment, or magneto-based charging would be obvious to one of ordinary skill in the art, given these forms of charging are well known alternatives to the wired charging connectors discussed specifically in ¶0081 of Uesugi.
For example, Schaffer discloses MCU 104 (similar to the charging station taught by Uesugi) may recharge the battery of EV 102 (similar to the mobile system taught by Uesugi) directly (similar to the charging method taught by Uesugi) or, as an alternative, by providing pre-charged replacement batteries (i.e. battery replacement) (see at least ¶0022). The claimed “operation” is interpreted broadly, as discussed in the rejection of 
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. re-charging a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging station of Uesugi, such that the battery recharging processes comprise battery replacement during the operation, in the same manner that Schaffer teaches battery replacement during operation as being a known alternative to recharging the battery directly, with the predictable result of providing charge for an electrical vehicle using a method that requires less wait time.
Claim 8
Uesugi does not disclose that the charging station is a first charging station, and wherein the operations further comprise: based on an emergency requirement to charge the rechargeable battery prior to the first charging station charging the rechargeable battery at the location and the time, assigning a second charging station of the charging stations to charge the rechargeable battery and causing the second charging station to charge the rechargeable battery prior to the first charging station charging the rechargeable battery. However, it would be obvious to incorporate a second charging station in cases where a single re-charge is not enough for the vehicle to reach its destination.
Specifically, Schaffer discloses the known technique of assigning a second charging to charge a rechargeable battery (see at least ¶0038, regarding a rendezvous location is provided to the MCU 104 at a time of availability) and causing the second charging station to charge the rechargeable battery prior to a first charging station charging the rechargeable battery (see at least ¶0053, regarding autonomously driving the MCU 104 to the rendezvous location, where MCU 104 provides DC fast-charge to battery assembly 106 of EV 102, as described in ¶0022) based on an emergency requirement to charge the rechargeable battery prior to the first charging station charging the rechargeable battery (see at least ¶0066, with respect to block 410, regarding the determination of multiple battery charges before EV 102 reaches trip destination).
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. re-charging a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operations of Uesugi to further include based on an emergency requirement to charge the rechargeable battery prior to the first charging station charging the rechargeable battery at the location and the time, assigning a second charging station of the charging stations to charge the rechargeable battery and causing the second charging station to charge the rechargeable battery prior to the first charging station charging the rechargeable battery, where the charging station is the first charging station.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi in view of Shimizu et al. (US 2016/0047862 A1), hereinafter Shimizu.
Claim 7
Uesugi further discloses that the mobile system is monitored via a network (see at least Figure 1, depicting the network in which vehicles 22 are monitored), wherein the mobile system comprises an electric vehicle (see at least ¶0081, regarding the charging stations supply power to electric vehicles). Uesugi does not disclose that the network comprises at least one of a third generation communication network, a fourth generation communication network, a long term evolution communication network, or a fifth generation communication network. However, these are well-known network systems that would be obvious to implement in the network of Uesugi.
For example, Shimizu discloses a similar system in which second client device 103b depicted as a vehicle in Figure 1 (similar to the mobile system taught by Uesugi) sends and receives data over a network defined as a third generation communication network, a fourth generation communication network, or a long term evolution communication network (see at least ¶0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network of Uesugi to be either a third generation communication network, a fourth generation communication network, or a long term evolution communication network, in the same manner that Shimizu discloses a vehicle that sends and receives data over a network defined as a third generation communication network, a fourth generation communication network, or a .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi in view of Oettle et al. (US 2017/0174093 A1), hereinafter Oettle.
Claim 10
Uesugi does not disclose that the mobile system is a first mobile system, and wherein the operations further comprise: monitoring the charging stations to prevent a collision between at least one of the charging stations and at least one of the first mobile system or a second mobile system using at least one collision detection sensor. However, the use of collision sensors to align a vehicle with a charging station is well known in the art.
Specifically, Oettle discloses the use of an environment sensor used to prevent collisions with objects in the environment, so as to navigate to the charging station (see at least ¶0049). It is clear that when incorporated into the system Uesugi, the collision sensors of Oettle will prevent collisions with objects, including charging stations 15-1A-C and 15-2A-C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Uesugi to further  monitor the charging stations to prevent a collision between at least one of the charging stations and at least one of a first mobile system or a second mobile system using at least one collision detection sensor, where the mobile system is the first mobile system, in the same manner that Oettle uses an environment sensor used to prevent collisions with objects in the environment, so as to navigate to the charging station, with the .
Claims 11, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uesugi in view of Schaffer.
Claim 11
Uesugi discloses the claimed method (see at least Figure 16), as described in the rejection of claim 1. Further, as referenced in the rejection of claim 1, it is determined that the mobile vehicle is operating within a region, so as to identify a location, a time, and a charging station within the region (see ¶0147-0148, with respect to the example of Figure 19). Uesugi further discloses navigating, by the system, the mobile vehicle to the location at the time for the charging of the battery of the mobile vehicle (see at least ¶0144-0148, regarding the route determined to the desired charging station for a desired reservation date and hour, which is presented on a navigation screen of the vehicle, as described in ¶0106).
If the limitation of “navigating by the system” cannot be reasonably taught by the presentation of a route on a screen of the vehicle, it would be obvious to modify the manual control of the vehicle of Uesugi to be instead autonomous.
Specifically, Schaffer discloses a similar system in which EV 102 (similar to the mobile vehicle taught by Uesugi) is re-charged (see ¶0026), where the EV 102 is autonomously driven to the location for re-charging, as a known alternative to being 
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. re-charging a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation of the mobile vehicle of Uesugi, so as to be navigated, by the system, the mobile vehicle to the location at the time for the charging of the battery of the mobile vehicle, in the same manner that the vehicle of Schaffer is autonomously driven to the location for re-charging, so as to arrive with respect to expected travel times and estimated waiting periods, with the predictable result of providing a known alternative to manual driving a vehicle to a location to be recharged (¶0082 of Schaffer).
Claim 12
Uesugi further discloses that accessing, by the system, at least one factor associated with the mobile vehicle, wherein the at least one factor comprises at least one of a payload of the mobile vehicle (see at least ¶0136, regarding the load of the vehicle determines priority calculated in step S35 of Figure 16) and a travel route of the mobile system (see at least ¶0147-0148, with respect to Figure 19, depicting example travel routes that are considered to set the desired charging station). Given that databases defining information concerning crewmembers and travel routes are pre-stored (see at least ¶0065, with respect to Figure 3), it is clear that the data regarding crewmembers (e.g., a payload, described as being part of the crewmember power cost database in ¶0071) and travel routes are accessed prior to determining that the mobile vehicle requires the charging of the battery. A similar application of Uesugi is applied in the rejection of claim 5.
Claim 14
Uesugi further discloses that prior to determining that the mobile vehicle is operating within the region (see Figure 14, depicting that step S11 occurs before riding), the method further comprises: 
communicating, by the system, with network equipment (i.e. telephone that generates requests via the internet) via an emergency network that is authorized to manage the mobile vehicle (see at least ¶0197); and 
receiving, by the system, a request to monitor the mobile vehicle from the network equipment (see at least ¶0197-0199, with respect to steps S12 and S13, regarding the charging allocation schedule generated by vehicle charging allocation managing server 23 is updated in response to a request from the telephone via the internet).
Requests made via the Internet from the telephone of Uesugi may reasonably include “emergency” requests and therefore, the limitation of “emergency” as describing the network does not hold patentable weight.
Claim 15
Uesugi further discloses that the method further comprises communicating, by the system, with network equipment via a network associated with the region, wherein the network comprises at least one sensor that monitors information for the region, and wherein identifying the charging station is further based on the information for the region (see at least ¶0065, with respect to Figure 3, regarding the storage of information prior to determining that the mobile vehicle is operating within the region.
Claim 16
Uesugi discloses the claimed system for managing a plurality of charging pods (see at least Figure 1), the system comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see at least ¶0062, with respect to Figure 2, depicting vehicle charging allocation managing server 23), comprising receiving a designation of a mobile system as a carrier of a priority item (see at least ¶0135-0137, with respect to step S35 of Figure 16, regarding that a charging priority order is calculated based on the battery residual amount and position information of the vehicle in S31, the calculated travelable distance in S32 and the crewmember working time in step S33, described in ¶0125-0132, where a larger number of persons or a larger amount of cargos has a higher priority, discussed in ¶0136). As depicted in Figure 1, communication between the components of the system is achieved via an emergency communication network
Uesugi further discloses that the operations comprise receiving battery power information for the mobile system (see at least ¶0125, with respect to step S31), determining a time and a location to recharge the mobile system using a charging pod, which is one of charging pods, based on the designation of the mobile system as the carrier of the priority item, the battery power information, and pod information for the charging pods (see at least ¶0137-0148, with respect to steps S35 and S36 of Figure 16 and Figure 19, regarding that a reservation for a first desired charging station is set for a desired reservation date and hour for the vehicle having the highest priority in step S35, where the first desired charging station is at a position that is as near to the present position of the vehicle as possible, where the battery residual capacity of the vehicle is used to determine priority, as described in ¶0125-0136; ¶0152-0153, with respect to step S61 of Figure 20, regarding that the charging schedules of the charging stations 15-1A to 15-1C are determined for setting the reservation in Figure 16), generating a travel route to enable recharging of the mobile system using the charging pod based on the time, the location, and traffic information for an area of charging coverage enabled by the charging pods (see at least ¶0147-0148, with respect to the example in Figure 19, regarding that a route is defined for the desired charging station; ¶0169, regarding that traffic is also taken into consideration in setting the charging station schedules), and directing the mobile system to be recharged by the charging pod based on the travel route
If the limitation of “directing the mobile system” cannot be reasonably taught by the presentation of a route on a screen of the vehicle, it would be obvious to modify the manual control of the vehicle of Uesugi to be instead autonomous.
Specifically, Schaffer discloses a similar system in which EV 102 (similar to the mobile vehicle taught by Uesugi) is re-charged (see ¶0026), where the EV 102 is autonomously driven to the location for re-charging, as a known alternative to being manually driven, so as to arrive with respect to expected travel times and estimated waiting periods (see ¶0053, ¶0082).
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. re-charging a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation of the mobile vehicle of Uesugi, so as to be directed to be recharged by the charging pod based on the travel route, in the same manner that the vehicle of Schaffer is autonomously driven to the location for re-charging, so as to arrive with respect to expected travel times and estimated waiting periods, with the predictable result of providing a known alternative to manual driving a vehicle to a location to be recharged (¶0082 of Schaffer).
Claim 17
Uesugi further discloses that the pod information comprises charging schedules for the plurality of charging pods (see at least ¶0152-0153). Other limitations may also be taught by Uesugi, as discussed in the rejection of claim 9.
Claim 18
Uesugi, alone or in combination with Schaffer, further discloses that the charging pods comprise a stationary charging pod wherein directing the mobile system to be recharged comprises directing the mobile system to the stationary charging pod at the location, as discussed in the rejection of claim 16. Uesugi does not additionally disclose that the charging pods include a mobile charging pod; however, this would be an obvious modification to the system of Uesugi, in light of Schaffer.
Specifically, Schaffer further discloses a mobile charging pod in addition to a stationary charging pod (see at least ¶0022, regarding that MCU 104 may be any vehicle; ¶0026, regarding the trip destination is a stationary charging unit for EV 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Uesugi to further include a mobile charging pod, in the same manner that Schaffer teaches a mobile charging pod in addition to a stationary charging pod, with the predictable result of enabling smaller battery assemblies in electric vehicles while enabling consumers to travel to their destination without being stranded in a location (¶0017 of Schaffer).
Claim 20
While Uesugi discloses that the charging pods provide battery recharging processes which accommodate different types of battery and battery charging methods (see ¶0090), Uesugi does not specifically disclose that the charging pods provide battery recharging processes, and wherein the battery recharging processes comprise at least one of inductive charging, distant infrared charging, distant radio frequency charging, battery replacement, liquid metal battery refreshment, or magneto-based charging. However, modifying the capabilities of the charging stations of Uesugi to inductive charging, distant charging using an infrared signal, distant charging using a radio frequency signal, battery replacement during the operation, liquid metal battery refreshment, or magneto-based charging would be obvious to one of ordinary skill in the art, given these forms of charging are well known alternatives to the wired charging connectors discussed specifically in ¶0081 of Uesugi.
For example, Schaffer discloses MCU 104 (similar to the charging pod taught by Uesugi) may recharge the battery of EV 102 (similar to the mobile system taught by Uesugi) directly (similar to the charging method taught by Uesugi) or, as an alternative, by providing pre-charged replacement batteries (i.e. battery replacement) (see at least ¶0022). The claimed “operation” is interpreted broadly, as discussed in the rejection of claim 1, and thus, providing pre-charged replacement batteries in Schaffer may reasonably occur during “operation” of EV 102.
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. re-charging a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging station of Uesugi, such that the battery recharging processes comprise battery replacement during the operation, in the same manner that Schaffer teaches battery replacement during operation as being a known alternative to recharging the battery directly, with the predictable result of providing charge for an electrical vehicle using a method that requires less wait time.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi in view of Schaffer, and in further view of Mastrandrea (US 2018/0065494 A1), hereinafter Mastrandrea
Claim 19
While Uesugi discloses the use of traffic information (see ¶0169) where communications with network equipment allow access, by the system, to sensors communicatively coupled to the system and associated with the area of coverage (see at least ¶0065, with respect to Figure 3, regarding the storage of information regarding operation statuses of the vehicle, such as that from GPS receivers on-board the vehicles, as described in ¶0060), Uesugi does not specifically disclose that the operations further comprise determining the traffic information comprising determining current or predicted traffic information in the area of charging coverage based on communications with network equipment associated with the area of charging coverage.
Mastrandrea further discloses determining current or predicted traffic information in areas where EV charging stations are located (similar to the area of charging coverage taught by Uesugi) based on communications with network equipment (i.e. real-time database 214, depicted as being associated with network 106 in Figure 1) associated with the area of charging coverage (see at least ¶0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Uesugi, so as to determine current or predicted traffic information in the area of charging coverage based on communications with network equipment associated with the area of charging coverage, in the same manner that Mastrandrea determines current or predicted traffic information in areas where EV charging stations are located based on communications with a real-time database associated with the area of charging coverage, with the 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, Uesugi and Schaffer, taken alone or in combination, does not teach that the claimed charging station is a mobile charging station, and wherein navigating the at least one of the mobile vehicle or the mobile charging station to the location comprises: 
determining the location for a meeting between the mobile vehicle and the mobile charging station; and 
providing sending navigation instructions to the mobile vehicle and the mobile charging station for use by the mobile vehicle and the mobile charging station in arriving at the location at the time, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661